


AMENDED AND RESTATED SWING LOAN NOTE
September 24, 2013
FOR VALUE RECEIVED, BIOMED REALTY, L.P., a Maryland limited partnership
(“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION, a
national banking association (“Bank”) the aggregate principal amount of all
Swing Loans (as such term is defined in the Credit Agreement) as has been
borrowed by the Borrower from Bank under the Credit Agreement hereinafter
described, or such lesser aggregate amount of the Swing Loans as may be made and
outstanding, from time to time, to Borrower pursuant to the Bank's Swing Loan
Commitment under the Credit Agreement hereinafter described, payable as
hereinafter set forth. Borrower promises to pay interest on the principal amount
hereof remaining unpaid from time to time from the date hereof until the date of
payment in full, payable as hereinafter set forth.
Reference is made to the Amended and Restated Unsecured Credit Agreement of even
date herewith among Borrower, Administrative Agent and the Banks (as it may have
been or may hereafter be amended, amended and restated, modified, supplemented
or renewed from time to time, the “Credit Agreement”). Terms defined in the
Credit Agreement and not otherwise defined herein are used herein with the
meanings ascribed to those terms in the Credit Agreement. This is the Swing Loan
Note referred to in the Credit Agreement, and any holder hereof is entitled to
all of the rights, remedies, benefits and privileges provided for in the Credit
Agreement. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
upon the terms and conditions therein specified.
The principal indebtedness evidenced by this Swing Line Note shall be payable
and prepayable as provided in the Credit Agreement and in any event on the
Maturity Date (which shall be March 24, 2018, subject to extension as provided
in Section 2.10 of the Credit Agreement).
This Swing Loan Note wholly amends and restates in its entirety that certain
Swing Loan Note dated as of July 14, 2011 made by Borrower to the order of
Lender in the amount of $75,000,000.
Interest shall be payable on the outstanding daily unpaid principal amount of
each Swing Loan outstanding hereunder from the date such Swing Loan was made
until payment in full, and shall accrue and be payable at the rates and on the
dates set forth in the Credit Agreement both before and after default and before
and after maturity and judgment.
The amount of each payment hereunder shall be made to Bank at Administrative
Agent's office located in Cleveland, Ohio, for the account of Bank, in lawful
money of the United States of America and in immediately available funds not
later than 2:00 p.m., Cleveland time, on the day of payment (which must be a
Banking Day). All payments received after 2:00 p.m., Cleveland time, on any
Banking Day, shall be deemed received on the next succeeding Banking Day. Bank
shall keep a record of Swing Loans made by it and payments of principal with
respect to this Swing Line Note, and such record shall be presumptive evidence
of the principal amount owing under this Swing Line Note, absent manifest error.
Without limiting any applicable provisions of the Credit Agreement, Borrower
hereby promises to pay all costs and expenses of any holder hereof incurred in
collecting Borrower's obligations hereunder or in enforcing or attempting to
enforce any of holder's rights hereunder, including reasonable attorneys' fees,
whether or not an action is filed in connection therewith.
Borrower hereby waives presentment, demand for payment, dishonor, notice of
dishonor, protest, notice of protest, and any other notice or formality, to the
fullest extent permitted by applicable Laws.
This Swing Line Note shall be delivered to and accepted by Bank in the State of
New York, and shall be governed by, and construed and enforced in accordance
with, the internal Laws thereof without regard to the choice of law provisions
thereof.




--------------------------------------------------------------------------------




“Borrower”:


BIOMED REALTY, L.P., a Maryland limited partnership


By:    BioMed Realty Trust, Inc., its sole general
Partner




By:    _______________________                        
Name:    _______________________                        
Title:    _______________________                        




